DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingolia (U.S. Patent No.: 2,926,507), hereinafter referred to as Ingolia ‘507.

Regarding claim 1, Ingolia 507 disclose a refrigerator (10) comprising: a first storage compartment comprising a first storage space (12) defined therein; a fixed shelf (51)that is detachably disposed in the first storage space {as shown in Fig. 2: Col 2, lines 3-13, Col 4, lines 20-25 and lines52-55, wherein the shelf (51) is fixed to support (52)}; and a movable shelf (67) assembly disposed in the first storage space, wherein the movable shelf assembly is extendable outward of the first storage space, wherein the movable shelf assembly includes: a movable shelf movably disposed in the first storage space {as shown in Fig. 3: Col 3: lines 60-70}; a plurality of links (71), one end (73) of each of the links being pivotally coupled to each of both sides of the movable shelf {as shown in Figs. 2-3: Col 3, line 72 through Col 4, line 5}; and a driver (52) 
 
Regarding claim 2, Ingolia 507 disclose the refrigerator of claim 1, wherein the plurality of links includes at least two links (71) that are configured to allow the movable shelf to pivot while a horizontal orientation of the shelf is maintained, wherein at least one of the at least two links is driven by the driver (52){as shown in Figs. 2-3, Col 4, lines 39-42}. 
 
Regarding claim 3, Ingolia 507 disclose the refrigerator of claim 2, wherein the movable shelf comprises: a body to accommodate a food item, the body having a first side and a second side {as shown in Figs. 2-3: Col 3, lines 60-70 and Col 4, lines 49-52, wherein the wire basket constitutes a body to accommodate a food item}; and a first support (66) vertically extending from the first side of the body {as shown in Figs. 2-3: Col 3, lines 60-64}; a second support (66) vertically extending from the second side of the body, wherein the at least two links are pivotally coupled to each of the first and second supports, wherein the at least two links are coupled at different positions of each of the first and second supports {as shown in Figs. 2-3: Col 3, line 60 through Col 4, line 5}. 
 
Regarding claim 4, Ingolia 507 disclose the refrigerator of claim 2, wherein the movable shelf assembly further comprises a stopper (S) that extends between the first and second supports, the stopper being configured to prevent the food item accommodated by the body from falling off of the 24OP-2019-0670-US-000 body {as shown in annotated Fig. 2}.  

Regarding claim 5, Ingolia 507 disclose the refrigerator of claim 1, wherein the driver includes a first driver (52) and a second driver (52), the first and second drivers being positioned at each of both sides of the first storage compartment (12) respectively, wherein each of the links (71) is pivotally connected to each of the first and second drivers respectively {as shown in Figs. 2-3: Col 3, lines 72- through Col 4, line 5 and lines 48-52}.  

Regarding claim 6, Ingolia 507 disclose the refrigerator of claim 1, wherein the driver comprises: a fixed housing (51) fixed to the first storage compartment (12) {as shown in Figs. 2-3: Col 4, lines 19-31 and lines 52-56, wherein the fixed housing is fixed to device (52)}; and a movable housing (51) movably disposed in the fixed housing and configured to move forwardly and backwardly in the storage space {as shown in Figs 2-3: Col 4, lines 52-56, wherein the fixed housing is a movable housing that is configured to move forwardly and backwardly due to the movement of device (52)}.  

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ingolia ‘507, in view of Lee (U.S. PG Pub No.: 2010/0283368 A1), hereinafter referred to as Lee ‘368.

Regarding claim 11, Ingolia 507 disclose the refrigerator of claim 1, wherein the refrigerator further comprises a second storage compartment (11), the second storage compartment comprising a second storage space defined therein, the second storage compartment operating independent of the first storage compartment {as shown in Figs. 2-3: Col 2, lines 3-8}.  
However, Ingolia 507 fails to disclose the limitation of the second storage compartment disposed below the first storage compartment.
Lee ‘368 teaches: the concept of the second storage compartment (2) disposed below the first storage compartment (3) {as shown in Fig. 1: ¶ [0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ingolia 507 in view of Lee ‘368 to include the second storage compartment disposed below the first storage compartment, in order to facilitate the freezing chamber formed at a lower portion of the refrigerator body {see ¶¶ [0033-0034]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Ingolia 507 in view of Lee ‘368 to obtain the invention as specified in claim 11.

Regarding claim 12, the combination of Ingolia 507 and Lee ‘368 disclose and teach the refrigerator of claim 11, Ingolia 507 as modified by Lee ‘368 further discloses the limitations of wherein the second storage compartment comprises at least one drawer (4) configured to extend outward from the second storage space to open the second storage space {as shown in Fig. 1: ¶ [0033]}.

Allowable Subject Matter
3.     Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100283368 A1 to CHOO; Ayoung et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/14/2021